Filed 10/8/21 In re V.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re V.C., a Person Coming Under the                               H047923
 Juvenile Court Law.                                                (Santa Clara County
                                                                     Super. Ct. Nos. 15JV41198B)



 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 V.C.,

           Defendant and Appellant.



         Appellant V.C. challenges a condition of supervision imposed by the juvenile
court at his reentry disposition hearing following his commitment to the Department of
Corrections, Division of Juvenile Justice (DJJ). Specifically, V.C. challenges as void for
vagueness the condition that he obey the reasonable and proper directives of his parents
while he lives with them. For the reasons set out below, we reject V.C.’s contention and
affirm the juvenile court’s February 25, 2020 order.
                  I. FACTS AND PROCEDURAL BACKGROUND
       Neither the charging document nor the facts underlying V.C.’s crimes appear in
the record on appeal. On June 12, 2017, V.C. admitted violations of commission of a
lewd act on a child under the age of 14 by force (Pen. Code, § 288, subd. (b)(1)1; count
1), commission of a lewd act on a child under the age of 14 (§ 288, subd. (a); count 3),
and first degree burglary (§§ 459, 460, subd. (a); count 4). The juvenile court found V.C.
came within Welfare and Institutions Code section 602.
       On July 18, 2017, the juvenile court declared V.C. a ward of the court and
committed him to DJJ for a maximum period of two years, 11 months. (See Welf. &
Inst. Code, § 731, subd. (c).) Among the conditions imposed by the juvenile court was
that V.C. “obey the reasonable and proper directives of his parents.” V.C. began his DJJ
commitment on October 3, 2017.
       On February 25, 2020, the juvenile court conducted a reentry disposition hearing
to determine the conditions under which V.C. would be supervised by the probation
department following his DJJ commitment. (See Welf. & Inst. Code, § 1766.) V.C. was
then 22 years old. V.C.’s parents and brother attended the hearing.
       Upon his release from DJJ, V.C. was going to live with his parents. In the report
prepared by the probation department in anticipation of V.C.’s reentry disposition
hearing, the probation officer noted that the department had conducted a home visit. The
report suggested a number of conditions of supervision, including the condition contained
in the prior disposition report that V.C. should obey the reasonable and proper directives
of his parents.
       V.C.’s counsel objected to this condition.2 She asserted that it should not apply
because V.C. was 22 years old and would be supervised by probation until he was 25.

       1
        Unspecified statutory references are to the Penal Code.
       2
        V.C.’s counsel also objected to a number of other conditions that are not at issue
on appeal.
                                                2
V.C.’s counsel asserted that it would be appropriate for the juvenile court to order that
V.C. obey all laws and follow the directives of his probation officer but not that he be
required to follow those of his parents.
       The juvenile court asked V.C.’s family members for their views on the suggested
condition. The court indicated that it wanted to make sure there was a smooth transition
for V.C. between his commitment at DJJ and living with his family. V.C.’s older brother,
who was then 27 years old and was “in and out” of the house, indicated that he thought it
was a good idea that V.C. be required to obey his father’s rules. The court asked V.C.’s
counsel whether she would object if the condition were modified to apply only when
V.C. lived at home. Counsel indicated she would continue to object because she did not
believe the condition was lawful in light of V.C.’s age.
       The juvenile court decided to impose the condition with a modification. The court
stated that V.C. “can move out whenever he wants, he just has to tell the Probation
Department when he moves out, but while he lives with [his parents] I want him to be
open to following the house rules so that the home continues to be harmonious.” Among
the conditions of supervision the juvenile court imposed was that V.C. “ ‘obey the
reasonable and proper directive[s] of his parents as long as he lives with them.’ ”
       The juvenile court terminated jurisdiction of DJJ, continued V.C. as a ward of the
court, and ordered that he be placed under the care, custody, control, and supervision of
the Santa Clara County Probation Department.
                                    II. DISCUSSION
       V.C. contends on appeal that the condition that he obey his parents’ directives is
unconstitutionally vague both because it does not give V.C. adequate notice about the
conduct forbidden by the condition and because it affords the juvenile court insufficient
information to determine whether V.C. has violated the condition.
       V.C. further argues the condition is unconstitutionally vague because it gives his
parents discretion to set rules that have not otherwise been ordered by the juvenile
                                                 3
court—for example, that he comply with a particular curfew or not associate with certain
individuals. V.C. asserts that he and other “objective observers” may find these
conditions unreasonable or violative of his First Amendment right to association. V.C.
requests that this court strike the condition because in his view there is no way to modify
the condition to render it sufficiently precise to pass constitutional muster.
       The Attorney General asserts the juvenile court did not err in imposing the
condition. He notes that V.C. has cited no legal authority invalidating a similar condition
and observes that the meaning of the condition—that V.C. abide by his parents’ rules
while he lives with them—is clear.
       “[O]nce a youth completes his commitment at DJJ, he is released to the juvenile
court for supervision while on probation.” (In re J.S. (2015) 237 Cal.App.4th 452, 458.)
Whether a probation condition is unconstitutionally vague or overbroad is a question of
law, which we review de novo. (In re Sheena K. (2007) 40 Cal.4th 875, 888 (Sheena K.);
In re Shaun R. (2010) 188 Cal.App.4th 1129, 1143.) Neither V.C. nor the Attorney
General argues that we should review the conditions of probation following a DJJ
commitment using standards different from those we apply to juveniles placed on
probation in other contexts. We therefore apply the standards ordinarily applicable to
appellate review of juvenile probation conditions.
       “The juvenile court has wide discretion to select appropriate conditions and may
impose ‘ “any reasonable condition that is ‘fitting and proper to the end that justice may
be done and the reformation and rehabilitation of the ward enhanced.’ ” ’ ” (Sheena K.,
supra, 40 Cal.4th at p. 889.) “In distinguishing between the permissible exercise of
discretion in probationary sentencing by the juvenile court and that allowed in ‘adult’
court, [our Supreme Court has] advised that, ‘[a]lthough the goal of both types of
probation is the rehabilitation of the offender, “[j]uvenile probation is not, as with an
adult, an act of leniency in lieu of statutory punishment. . . . [¶] In light of this
difference, a condition of probation that would be unconstitutional or otherwise improper
                                                   4
for an adult probationer may be permissible for a minor under the supervision of the
juvenile court. . . . [¶] . . . [N]o choice is given to the youthful offender [to accept
probation]. By contrast, an adult offender “has the right to refuse probation, for its
conditions may appear to defendant more onerous than the sentence which might be
imposed.” ’ ” (Ibid.)
       “A probation condition ‘must be sufficiently precise for the probationer to know
what is required of him [or her], and for the court to determine whether the condition has
been violated,’ if it is to withstand a challenge on the ground of vagueness.” (Sheena K.,
supra, 40 Cal.4th at p. 890.)
       “[T]he underpinning of a vagueness challenge is the due process concept of ‘fair
warning.’ ” (Sheena K., supra, 40 Cal.4th at p. 890.) “The vagueness doctrine ‘ “bars
enforcement of ‘a statute which either forbids or requires the doing of an act in terms so
vague that [people] of common intelligence must necessarily guess at its meaning and
differ as to its application.’ ” ’ ” (Ibid.) In conducting our independent review of the
challenged conditions, we are “guided by the principles that ‘abstract legal commands
must be applied in a specific context,’ and that, although not admitting of ‘mathematical
certainty,’ the language used must have ‘ “reasonable specificity.” ’ ” (Ibid.)
       We do not agree the condition is vague. It is specific about what V.C. must do
while living in his parents’ home. As a reasonable person would understand the meaning
of the condition, we conclude it is not void for vagueness. To the extent that V.C.
contends that the condition allows his parents to effectively impose new conditions of
probation for which his supervising probation officer might find him in violation of the
terms of his supervision, we must presume that a probation officer will reasonably
exercise the discretion afforded him or her by a probation condition and will not
arbitrarily restrict a probationer’s freedoms in a manner not tailored to rehabilitative or
safety purposes. (See People v. Olguin (2008) 45 Cal.4th 375, 383.) V.C. cites no
authority for the proposition that the condition, as worded, infringes on his associational
                                                  5
rights, and the concerns he raises citing hypothetical scenarios are beyond the scope of
his facial challenge. (Ibid.)
                                  III. DISPOSITION
       The February 25, 2020 order is affirmed.




                                                6
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H047923
People v. V.C.

                                7